EXHIBIT 10.7

ICAGEN, INC.

Summary of 2009 Bonus Targets

Executive Officer 2009 Bonus Targets

 

Executive Officer

  

Bonus Targets for 2009

P. Kay Wagoner, Ph.D., Chief Executive Officer and President

   Up to 50% of base salary

Richard D. Katz, M.D., Executive Vice President, Finance and Corporate
Development, Chief Financial Officer and Treasurer

   Up to 40% of base salary

Seth V. Hetherington, Senior Vice President, Clinical and Regulatory Affairs

   Up to 40% of base salary

Cash bonuses for Dr. Wagoner, Dr. Katz and Dr. Hetherington for 2009 will be
based on the achievement of specified corporate performance objectives. The
corporate performance objectives for 2009 are progression of research,
preclinical and clinical development programs; building shareholder confidence;
achievement of corporate and business development objectives; timely, effective
and efficient completion of public company reporting obligations; and completing
and maintaining policies and procedures for internal controls and compliance
obligations. The actual amount of such cash bonuses, if any, will be determined
in the discretion of the Compensation Committee, subject to the maximum bonus
targets shown above. The Compensation Committee will evaluate the Company’s and
each executive’s performance against the objectives listed above from time to
time during 2009, and may, in its discretion, approve the payment of any bonuses
in one or more installments during 2009 or in early 2010.